NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 10 2014

                                                                           MOLLY C. DWYER, CLERK
LILIA BEDROSIAN,                                 No. 10-72401               U.S. COURT OF APPEALS



              Petitioner,                        Agency No. A097-629-496

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2014**
                               Pasadena, California

Before: FERNANDEZ, GRABER, and MURGUIA, Circuit Judges.

       Lilia Bedrosian, a native and citizen of Armenia, petitions for review of the

BIA’s order dismissing her appeal from an immigration judge’s ("IJ") decision

denying her application for asylum, withholding of removal, and protection under

the Convention Against Torture ("CAT"). Reviewing for substantial evidence the


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
IJ’s factual findings, including the adverse credibility determination, Cortez-Pineda

v. Holder, 610 F.3d 1118, 1124 (9th Cir. 2010), we deny in part and dismiss in

part.

        1. Substantial evidence, id., supports the IJ’s adverse credibility

determination. The forensic expert’s testimony concerning Petitioner’s driver’s

license and political party membership card and the consular investigation report

on Petitioner’s medical records provide substantial evidence to support the finding

that these documents were fraudulent. Because the genuineness of at least one of

the documents proffered by Petitioner went to the heart of Petitioner’s claims about

persecution on account of political opinion and physical mistreatment at the hands

of the authorities, the IJ permissibly deemed Petitioner’s testimony not credible.

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). In the absence of credible

testimony or other credible corroborating evidence, Petitioner fails to meet her

burden to establish her withholding of removal or CAT claim. Farah v. Ashchroft,

348 F.3d 1153, 1156–57 (9th Cir. 2003). We therefore deny the portions of the

petition concerning withholding of removal and CAT relief.

        2. Petitioner bears the burden of proving by clear and convincing evidence

that her application for asylum was filed within one year after the date of her

arrival in the United States. 8 U.S.C. § 1158(a)(2)(B). Where, as here, the BIA


                                            2
determined that Petitioner failed to meet that burden, we lack jurisdiction to review

that determination. 8 U.S.C. § 1158(a)(3); see also Gasparyan v. Holder, 707 F.3d

1130, 1134 (9th Cir. 2013) (holding that, where our jurisdiction is governed by 8

U.S.C. §§ 1158(a)(3) and 1252(a)(2)(D), we are limited to reviewing only those

cases in which the underlying facts are undisputed). We therefore dismiss for lack

of jurisdiction the portion of the petition concerning Petitioner’s application for

asylum.

      DENIED in part and DISMISSED in part.




                                          3